United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                  IN THE UNITED STATES COURT OF APPEALS            April 17, 2003
                          FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                                                                       Clerk

                               No. 02-21061
                             Summary Calendar




                         UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                    versus

                             GARLAND STEWART,

                                                     Defendant-Appellant.

                           --------------------
              Appeals from the United States District Court
                    for the Southern District of Texas
                         USDC No. H-01-CR-730-ALL
                           --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Garland     Stewart   appeals    the   revocation   of    supervised

release on his convictions for conspiring to distribute cocaine and

for       distributing   cocaine.      He    seeks   to   challenge       the

constitutionality of 21 U.S.C. § 841(a) and (b) in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).         Because a challenge

under Apprendi is not jurisdictional, he may not present this claim

in an appeal following the revocation of supervised release.              See


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
United States v. Moody, 277 F.3d 719, 720-21 (5th Cir. 2001).

Moreover, as Stewart concedes, his Apprendi argument is foreclosed

by United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

The judgment of the district court is AFFIRMED.




                                2